 Case: 5:08-cr-00056-KKC Doc #: 45 Filed: 04/09/21 Page: 1 of 4 - Page ID#: 215




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON

UNITED STATES OF AMERICA,                              CRIMINAL NO. 5:8-56-KKC-1
      Plaintiff,

V.                                                       OPINION AND ORDER

KENNETH W. CHANDLER,
      Defendant.


                                         *** *** ***

       This matter is before the Court on Defendant Kenneth W. Chandler’s motion

requesting that the Court order his release from prison and for appointment of counsel. (DE

39). On December 16, 2008, Chandler was sentenced to 336 months of imprisonment for

armed bank robbery and for brandishing a firearm during one of the bank robberies (DE 20

& 21). Chandler is currently serving his sentence at FCI in Ashland, Kentucky, and is

projected too be released on November 24, 2031. (DE 43 at 3-4). He moves the Court again

to modify his sentence under 18 U.S.C. § 3582(c)(1)(A). (DE 39). For the reasons below, his

motion will be denied.

       Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), the Court

could not grant a motion for compassionate release unless the director of the Bureau of

Prisons (BOP) filed the motion. See 18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act

amended § 3582(c)(1)(A) to allow the court to grant a motion for compassionate release filed

by the defendant himself “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 §
 Case: 5:08-cr-00056-KKC Doc #: 45 Filed: 04/09/21 Page: 2 of 4 - Page ID#: 216




603 (Dec. 21, 2018). The Sixth Circuit has determined that the occurrence of one of the two

events mentioned in the statute is a “mandatory condition” to the Court granting

compassionate release. United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020). If the

government “properly invoke[s]” the condition, the Court must enforce it. Id. at 834. In this

case, the United States concedes that Chandler has exhausted his administrative remedies

because he submitted a request to the warden and it was denied on October 21, 2020 (see

DE 43-1). As such, this Court has the authority to consider Chandler ‘s motion.

       The compassionate release statute permits this Court to “reduce the term of

imprisonment” and “impose a term of probation or supervised release with or without

conditions that does not exceed the unserved portion of the original term of imprisonment.”

18 U.S.C. § 3582(c)(1)(A). Under the applicable provision of Section 3582(c)(1)(A), however,

the Court may grant this relief only if it finds that “extraordinary and compelling reasons

warrant such a reduction,” and the “reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).

       The statute does not define what it means to be “extraordinary and compelling.” The

commentary to the policy statement by the Sentencing Commission applicable to Section

3582(c)(1)(A) provides some guidance; however, the Sixth Circuit has determined that the

policy statement applies only to motions filed by the BOP and does not apply when a

defendant moves for compassionate release on his own behalf. United States v. Jones, 980

F.3d 1098, 1108-11 (6th Cir. 2020). In such cases, district courts are no longer constrained

by the reasons enumerated in §1B1.13’s application note. See id.; United States v. Elias, 984

F.3d 516 (6th Cir. 2021); see also United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

2020). Thus, courts need not rely on the application note as binding in its analysis; instead,

a court may exercise its “full discretion” to determine whether the defendant has
                                              2
 Case: 5:08-cr-00056-KKC Doc #: 45 Filed: 04/09/21 Page: 3 of 4 - Page ID#: 217




demonstrated extraordinary and compelling reasons for compassionate release, Jones, 980

F.3d at 1111, and, if so, whether the section 3553(a) factors weigh in favor of release.

       Here, while Chandler has not presented any evidence that his present circumstances

are different than any other defendant incarcerated during the COVID-19 pandemic, for

purposes of this motion, the Court will assume that Chandler’s health conditions in a prison

setting present extraordinary and compelling circumstances that would warrant a sentence

reduction. Nevertheless, the Court must still consider whether “the factors set forth in

section 3553(a) to the extent that they are applicable” support the requested sentence

reduction. 18 U.S.C. § 3582(c)(1)(A); Jones, 980 F.3d at 1107-1108. These factors include:

       (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

       (2) the need for the sentence imposed--
             (A) to reflect the seriousness of the offense, to promote respect for the
                  law, and to provide just punishment for the offense;
             (B) to afford adequate deterrence to criminal conduct;
             (C) to protect the public from further crimes of the defendant; and
             (D) to provide the defendant with needed educational or vocational
                  training, medical care, or other correctional treatment in the most
                  effective manner; [and]

       (3) the kinds of sentences available;

18 U.SC. § 3553(a)(1)-(3).

       The § 3553(a) factors also include, the “kinds of sentence and the sentencing range”

established in the guidelines; “any pertinent policy statement” issued by the Sentencing

Commission; “the need to avoid unwarranted sentence disparities among defendants with

similar records who have been found guilty of similar conduct”; and “the need to provide

restitution to any victims of the offense. § 3553(a)(4)-(7).

       The Court considered these factors extensively at Chandler’s sentencing hearing (see

DE 31) and has reconsidered them for purposes of this motion. Chandler committed seven
                                                3
 Case: 5:08-cr-00056-KKC Doc #: 45 Filed: 04/09/21 Page: 4 of 4 - Page ID#: 218




armed bank robberies in Kentucky: one in Shelbyville; one in Lexington; and five in

Louisville. In each bank robbery, Chandler wore a ski mask and brandished a firearm. (DE

20 at 2-3). In exchange for his guilty plea to Counts 1-3 in this District, the Western District

of Kentucky agreed not to prosecute Chandler for the five armed bank robberies that he

committed in Louisville. (DE 43 at 3).

       Based upon the record before it, the Court cannot find that Chandler would not pose

a danger to the safety of the community if he were to be released. Chandler must continue

focusing on his journey to rehabilitation in order to ensure that he will lead a quality life

upon his release. Therefore, in consideration of the § 3553(a) factors, the need for

Chandler’s prison term to deter future criminal conduct, promote respect for the law, and

provide just punishment, release is simply not appropriate.

       Finally, for the reasons stated in the Court’s January 11, 2021 Opinion and Order

(DE 37 at 5), Chandler’s request for appointment of counsel must again be denied.

Chandler’s motion does not raise any novel or complex issues that will require outside

assistance of counsel.

       Accordingly, for the reasons stated at the time of his sentencing, in the Court’s

previous Opinion denying his first motion for compassionate release, and in this Opinion, it

is not appropriate to order Chandler’s release at this time. The Court HEREBY ORDERS

that Defendant Kenneth W. Chandler’s motion for compassionate release (DE 39) is

DENIED.

       Dated April 09, 2021




                                               4
